DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “136” has been used to designate both “a network” in Fig. 1A (par. 28) and “a seat arm” in Fig. 1B (par. 23 and 25).  The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(3) because reference character “300” does not measure at least .32 cm. (1/8 inch) in height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In par. 23, 25, and 28, element 136 is recited as both “a seat arm” and “a network”.  
In par. 31, “the server 134” is recited, however elsewhere in the specification component 134 is recited as “the interface 134”.

In par. 47, “Figure 3A” is recited, however the actual drawing shows FIG. 3.
In par. 59, “ADBs 402” is recited, however elsewhere in the specification the ADBs are component 406.
In par. 70, “ADBs 506” and “ADBs 706” are recited, however elsewhere in the specification the ADBs are component 406.
In par. 77, “the bus system 606” is recited, however elsewhere in the specification the bus system is component 605.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
In claims 1, 8, and 15, “wherein the operational software and the portion of the VLS media set is made available” should be replaced with “wherein the operational software and the portion of the VLS media set are made available” to improve grammar.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar (US 2018/0034911 A1) (Of Record) in view of Piekarski (US 2009/0130971 A1).
Regarding claims 1, 8, and 15, Bedekar teaches: A method, non-transitory machine readable medium, and system comprising: 
detecting operational software installation for a first seat device of a plurality of seat devices of a transportation vehicle to access an entertainment system of the transportation vehicle [software is installed at seat devices 114 of an aircraft and used for in-flight entertainment (par. 18-19 and 27, Fig. 1A)], 
the entertainment system comprising a plurality of media files stored within a virtual local storage (VLS) media set distributed across persistent storage of at least a portion of the plurality of seat devices without using persistent mass storage of a media server on the transportation vehicle [A VLS group including seat devices 326A that store content (par. 39-40 and 46, Fig. 3A).  System 100A may not use a media server 112 and instead content is distributed across a plurality of devices throughout the aircraft (par. 19, Fig. 1A)]
identifying at least a second seat device configured to store the operational software [software is installed at individual seat devices 114 (par. 18-19 and 27, Fig. 1A)] 
providing the operational software to the first seat device [providing in-flight software by Panasonic Avionics (par. 18-19 and 27, Fig. 1)] 
installing the operational software at the first seat device [(par. 18-19 and 27, Fig. 1A)] 
[a first VLS group 358 includes seats 352A-352N based on layout of the seats (par. 63-64, Fig. 3B)]
transmitting a portion of the VLS media set from one or more seat devices to the first seat device [the peers of the VLS group send the remaining portions of the movie to the receiving device (par. 76, Fig. 4B)] and 
storing the portion of the VLS media set at storage of the first device [The received content is stored in a buffer located at memory 340 or any other location (par. 76, Fig. 3A)] 
wherein the portion of the VLS media set is made available for streaming from the first seat device to another seat device of the plurality of seat devices [the remaining portions of a movie are streamed from other peers to a seat device (par. 51)].
Bedekar does not explicitly disclose: the operational software is in a downloadable configuration; the portion of the VLS media set is persistently stored at the persistent storage of the first device; and the operational software is made available for streaming from the first seat device to another seat device of the plurality of seat devices.
Piekarski teaches: the operational software is in a downloadable configuration [the software is configured to be downloadable from one device to another (par. 18 and 20-21, Fig. 1 and 2)] 
the portion of the VLS media set is persistently stored at the persistent storage of the first device [media files may be downloaded and stored for later playback (par. 5)] and 
the operational software is made available for streaming from the first seat device to another seat device of the plurality of seat devices [a device may initiate a process of downloading the software from another device (par. 18, 20-21 and 27, Fig. 1, 2, and 4C)].

Regarding claims 2 and 9, Bedekar and Piekarski teach the method of claim 1; Bedekar further teaches: the operational software installation is executed to integrate the first seat device within the entertainment system [(par. 18-19 and 27, Fig. 1A)].
Regarding claims 3, 10, and 16, Bedekar and Piekarski teach the method of claim 1; Bedekar further teaches: the transportation vehicle is an aircraft (par. 18, Fig. 1A)].
Regarding claims 4, 11, and 17, Bedekar and Piekarski teach the method of claim 3; Bedekar further teaches: an aircraft interface initially routes the plurality of media files to the plurality of seat devices without using the media server [initially loading the media files to the seat devices without use of a media server (par. 19 and 72, Fig. 1A and 4A)]. 
Regarding claims 6, 13, and 19, Bedekar and Piekarski teach the method of claim 3; Piekarski further teaches: the operational software installation is detected when the first seat [after the device is turned on, software configuration is compared (par. 23-25, Fig. 4a and 4b)].
Regarding claims 7, 14, and 20, Bedekar and Piekarski teach the method of claim 3; Bedekar further teaches: the second seat device is identified based on a location of the second seat device within the aircraft [(par. 63-64, Fig. 3B)].
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bedekar (US 2018/0034911 A1) (Of Record) in view of Piekarski (US 2009/0130971 A1) and further in view of Law (US 2009/0034540 A1) (Of Record).
Regarding claims 5, 12, and 18, Bedekar and Piekarski teach the method of claim 4; Bedekar and Piekarski do not explicitly disclose: the aircraft interface uses multicast channel group numbers (MCCGNs) for routing the plurality of media files to the plurality of seat devices.
Law teaches: the aircraft interface uses multicast channel group numbers (MCCGNs) for routing the plurality of media files to the plurality of seat devices [multicasting media to devices on an aircraft using group IP addresses (abstract and par. 111)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Bedekar, Piekarski, and Law before the effective filing date of the claimed invention to modify the method of Bedekar and Piekarski by incorporating the aircraft interface uses multicast channel group numbers (MCCGNs) for routing the plurality of media files to the plurality of seat devices ad disclosed by Law.  The motivation for doing so would have been to send the media files to a group of devices, but not necessarily all devices (Law - par. 111).  Therefore, it would have been obvious to combine the teachings of Bedekar and Piekarski with Law to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PANKAJ KUMAR/            Supervisory Patent Examiner, Art Unit 2424